November 15, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                             ALBERT ORTIZ, Appellant

NO. 14-11-00805-CV                      V.

     THE JUNELL LAW FIRM, SANDERS & JUNELL, P.C., MARK JUNELL,
          INDIVIDUALLY, AND BERGMAN ADR GROUP, Appellee
                        ____________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on July 27, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
ALBERT ORTIZ.
      We further order this decision certified below for observance.